                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


BALISIA BLANCHARD, et al.,
                                                   Case No. 2:19-cv-746
                      Plaintiffs,
       v.                                          Judge Graham

IMPACT COMMUNITY ACTION,                           Magistrate Judge Jolson

                      Defendant.

                                           ORDER
       This matter is before the Court for consideration of the January 17, 2020, Report and

Recommendation of Magistrate Judge Jolson. (ECF No. 19.) Magistrate Judge Jolson considered

Plaintiffs’ Motion to Remand to State Court (ECF No. 3) and the accompanying exhibit submitted

and recommended that Plaintiffs’ motion be granted and further recommended that Plaintiffs’

request for attorney’s fees be denied. (ECF No. 19 at 657.) For the reasons set forth below, the

Court ADOPTS the Report and Recommendation issued by Magistrate Judge Jolson (ECF No.

19). Plaintiffs’ Motion to Remand to State Court (ECF No. 3) is GRANTED, and Plaintiffs’

request for attorney’s fees is DENIED.

       The Report and Recommendation specifically advised the parties that failure to object to

the Report and Recommendation within fourteen (14) days “will result in a waiver of the right to

have the District Judge review the Report and Recommendation de novo, and also operates as a

waiver of the right to appeal the decision of the District Court adopting the Report and

Recommendation.” (ECF No. 19 at 658.) The January 31, 2020 deadline for filing objections to

the Report and Recommendation has since expired, and no party has objected to the Report and

Recommendation.



                                               1
      The Court therefore ADOPTS the Report and Recommendation of Magistrate Judge

Jolson. (ECF No. 19.) Plaintiffs’ Motion for Remand (ECF No. 3) is GRANTED, and Plaintiffs’

request for attorney’s fees is DENIED. This case is hereby REMANDED to state court.



      IT IS SO ORDERED.



                                                       /s/ James L. Graham
                                                       JAMES L. GRAHAM
                                                       United States District Judge

DATE: February 6, 2020




                                            2
